United States Court of Appeals
                                                                   Fifth Circuit
                                                                 F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    April 19, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 03-60579
                           Summary Calendar


                          CLAUDIA LUNA-PEREZ,

                                                            Petitioner,

                                versus

                JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                                            Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A90 895 279


Before JONES, BENAVIDES and CLEMENT, Circuit Judges.

PER CURIAM:*

          Claudia Luna-Perez, represented by counsel, petitions

this court for review of a final order of the Board of Immigration

Appeals (BIA) affirming the immigration judge’s decision finding

her removable under to 8 U.S.C. § 1227(a)(1)(E)(i) (1997), and

denying her application for cancellation of removal.               In the

instant petition Luna-Perez does not challenge the denial of her

application    for   cancellation   of   removal,   therefore,   she    has



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
abandoned that argument.         See Soadjede v. Ashcroft, 324 F.3d 830,

833 (5th Cir. 2003).

           Without citation to any authority, Luna-Perez argues that

she did not make an “entry” as required by § 1227(a)(a)(1)(E)(i),

because she was not “admitted,” as that term is defined in 8 U.S.C.

§ 1101(a)(13)(A).        She asserts that under § 1101(a)(13)(C), as a

lawful permanent resident, she is not subject to being “admitted”

unless   she,   inter    alia,   committed   an   illegal   activity   after

departing from the United States.          She asserts that the evidence

that she departed the United States to engage in an unlawful

activity was inadmissible and that its admission without affording

her an opportunity for cross-examination violated her right to due

process.

           The BIA rejected Luna-Perez’s argument that “entry” for

the   purpose   of   §   1227(a)(1)(E)(i)    means   “admission”   under   §

1101(a)(13).    Luna-Perez does not address the BIA’s determination

that for § 1227(a)(1)(E)(i), “entry” means “any entry within the

commonly-understood meaning of that term,” i.e., crossing the

border into the United States.         Nor does Luna-Perez challenge the

BIA’s factual finding that she made an “entry” based on her

admission that she crossed the border into the United States before

her arrest for alien smuggling. Because Luna-Perez has not briefed

any argument challenging the BIA’s decision, she has abandoned the

only issue before this court.        See Soadjede, 324 F.3d at 833; Yohey


                                       2
v. Collins, 985 F.2d 222, 224- 25 (5th Cir. 1993); Brinkmann v.

Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

          The BIA’s conclusion that Luna-Perez had made an “entry”

for the purpose of § 1227(a)(1)(E) was not based on any evidence

which would show that she engaged in illegal activities after

departure.   Thus,   this   court       will   not   address   whether   the

challenged evidence was admitted improperly or whether its use

violated Luna-Perez’s right to due process.

          Luna-Perez’s petition for review is DENIED.           The Respon-

dent has filed a motion for summary affirmance of the BIA's

decision and various motions regarding briefing.          The motions are

DENIED as UNNECESSARY.

          PETITION DENIED; MOTIONS DENIED AS UNNECESSARY.




                                    3